Per Curiam,
Lorena Y. Gregg was the wife of Edward R. Gregg. She died May 9,1913, and he on the 25th of the following month. At the adjudication of the account of the wife’s administrator, the executor of the will of her husband presented a claim against her estate on a demand note, for $10,000.00, executed by her March 31, 1913, and payable to the order of her husband. The auditing judge first disallowed the claim on the ground of the presumption of a dominant influence of the husband over his wife and of the lack of any evidence showing that he had acted in good faith and had taken no advantage of his influence over her, and, because, the inference from the evidence was that he had not acted in perfect good faith, but had taken advantage of her. Upon a rehearing it was found as a fact by the same judge that at the time of the wife’s death she was indebted to her husband, for moneys expended by him in the improvement of her real estate, in payment of taxes on the same, etc., and the sum of $7,422.82 was awarded to his estate in payment *304of principal and interest dne for sucli expenditures. From this award there is an appeal by the administrator of the wife, on the ground that there was not sufficient evidence to sustain it, and the executor of the husband has appealed because the Avkole claim based on the $10,-000.00 note was not awarded to him. From an examination of all the testimony in the case our judgment is that the award appealed from by both parties is just, and we therefore dismiss each appeal at the cost of the appellant.